Name: Council Regulation (EC) No 374/98 of 12 February 1998 amending Articles 6 and 9 of Regulation (EC) No 1172/95 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries
 Type: Regulation
 Subject Matter: trade;  economic geography;  information and information processing;  trade policy;  tariff policy;  economic analysis
 Date Published: nan

 Avis juridique important|31998R0374Council Regulation (EC) No 374/98 of 12 February 1998 amending Articles 6 and 9 of Regulation (EC) No 1172/95 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries Official Journal L 048 , 19/02/1998 P. 0006 - 0006COUNCIL REGULATION (EC) No 374/98 of 12 February 1998 amending Articles 6 and 9 of Regulation (EC) No 1172/95 on the statistics relating to the trading of goods by the Community and its Member States with non-member countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas following the amendment of the statistical territory of the Community on 1 January 1997 by Regulation (EC) No 476/97 (1) which amends Regulation (EC) No 1172/95 (2), the references to the former definition of the statistical territory are to be deleted; whereas Article 6(1) of Regulation (EC) No 1172/95 should therefore be amended;Whereas from 1 January 1999 the country nomenclature currently used for the statistics relating to the trading of goods will be replaced by an alphabetical nomenclature based on the ISO alpha-2 code; whereas, in this new context and for the sake of harmonisation, all the Member States must use the same nomenclature when compiling statistics and transmitting them to Eurostat; whereas it is therefore necessary to amend Article 9 of Regulation (EC) No 1172/95 by deleting the possibility accorded the Member States of using other country nomenclatures at the collection stage,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1172/95 shall be amended as follows:1. in Article 6(1):(a) in subparagraph (a), the second indent shall be deleted;(b) in subparagraph (b), the third indent shall be deleted;(c) subparagraph (c) shall be replaced by the following:'(c) the goods referred to in Article 4(1), second subparagraph.`;2. in Article 9:(a) paragraph 2 shall be replaced by the following:'2. The code specified in the nomenclature of countries referred to in paragraph 1 must be given for each country.`;(b) paragraph 3 shall be deleted.Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 1(2) shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 1998.For the CouncilThe PresidentJ. BATTLE(1) OJ L 75, 15. 3. 1997, p. 1.(2) OJ L 118, 25. 5. 1995, p. 10.